Name: Commission Regulation (EEC) No 1610/91 of 11 June 1991 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 91 Official Journal of the European Communities No L 149/23 COMMISSION REGULATION (EEC) No 1610/91 of 11 June 1991 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of barley held by the German intervention agency of 100 000 tonnes of barley held by it in accordance with Regulation (EEC) No 1836/82. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 25 June 1991 . 2 . The final date for the submission of tenders for the last partial invitation to tender shall expire on 9 July 1991 . 3 . Tenders must be lodged with the German interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 oh the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) as amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 as last amended by Regulation (EEC) No 2619/90 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 1 00 000 tonnes of barley held by the German interven ­ tion agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), D-6000 Frankfurt am Main, Adickesallee 40 (Telex : 4-11475, 4-16044 ; Telefax : 1564-651 ). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the German interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall issue a standing invitation to tender for the resale on the internal market Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 139, 24. 5 . 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7. 1982, p . 23 . (4) OJ No L 249, 12. 9 . 1990, p. 8 .